Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the filing of 8-9-2021. Claims 1 and 3-20 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse et al. (“Tse” 20100083109 A1) in view of Devi (20150033188 A1), Harrison et al. (“Harrison” 20140289659 A1) and Chang et al. (“Chang” 20130100074 A1).

Claim 1: Tse discloses an information handling system comprising: a processor operable to execute applications to process information; a memory interfaced with the processor and operable to store the instructions and the information; a horizontally-disposed touchscreen display interfaced with the processor and operable to present the information as visual images and to accept touch inputs (Figure 1a and Paragraph 112); and a smart action user interface presented at the horizontally-disposed touchscreen display and selectable by an end user touch (Figure 1a and 6a and Paragraphs 138-139; touch area for smart interactions), 
the smart action user interface initiating one or more applications in response to the end user touch, the one or more applications executing to process information identified on the horizontally-disposed touchscreen display (Figure 1A, 19-20 Paragraphs 109 and 162-163; settings application executed for highlighted information). 
Tse discloses wherein: the information identified on the horizontally-disposed touchscreen display comprises information highlighted by an end user touch (Figure 19 and 20 (graphical images and buttons/icons presented after selection) and Paragraphs 162-163; provides icons that relate to the selected graphical images); 
Tse may not explicitly disclose a smart action user interface automatically presented at the touchscreen display in response to highlighting a portion of the touchscreen display, the smart action user interface including one or more icons selectable by an end user touch, each of the one or more icons initiating one or more applications selected for association with each of the one or more icons from a set of plural application, the one or more applications initiated in response to the end user touch, the one or more applications executing to process information identified on the touchscreen display, the one or more applications associated with each of the one or more icons based upon historical end user interactions with the type of content in the highlighting;
the one or more applications comprises an application to determine the highlighted information content as one of plural types; and the smart action user interface presents the one or more icons selected from plural icons based upon the determined one of plural types of information content, the one or more icons configured to initiate the one or more applications to process the information of the determined one of plural types of information content.
Devi is disclosed because it determines a touch/highlighted area and further automatically provides contextual icons related to the highlighted information/content (Paragraphs 23 and 46). The icons will execute different commands related to the icons. Further, the icons that are presented are based on historical user interactions with the selected content (Paragraphs 12, 20, 27 and 46).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device in order to provide contextual icons based on the selected content and historical interactions in Tse. One would have been motivated to utilize functionality the presentation provides as access to the most used commands improving efficiency and also preserving screen real estate by presenting the most useful options over a large subset thereby resulting in a better user experience.
Further, Harrsion is disclosed to expound on providing icons related to applications in regards to the selected content (Figure 1b and Paragraphs 28-29 and 45-46). Harrison’s system provides an operating system (application) that determines a touch/highlight, the area is selected and further provides contextual icons related to the selected information. The icons will execute different applications like email and posting such as Facebook/Instagram.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device in order to provide applications as contextual options in Tse. One would have been motivated to provide the functionality as an enhancement to the system’s comprehensive capabilities allowing for local and external operations. 
Tse provides a physical input device; 
Tse provides a multi-user interactive system (Paragraph 11) that can utilize input devices (Paragraph 2). However may not explicitly disclose an interface when the highlighting is done at the touchscreen display, the smart action interface ignoring highlighting done by the physical input device.
Chang is provided with a touch interface that can execute an operation through an input device or touch screen input (Paragraph 18) further the interface will ignore the input from a physical input device while accepting a touch input to execute the operation (abstract and Paragraphs 6 and 24).
The combination with Tse provides a dual input capability for a horizontal computer system that allows the user to highlight/select items to further activate interface elements of the system. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device in order to provide additional input options in Tse. One would have been motivated to provide the functionality as an enhancement to the system’s comprehensive capabilities allowing for specialized interaction capabilities. 
Claim 3: Tse, Devi, Harrison and Chang disclose a system of claim 1 wherein highlighted information comprises an image and the application converts the image to text (Tse: Paragraph 111, graphic image can represent text Devi: Paragraph 23). 
Claim 5: Tse, Devi, Harrison and Chang disclose a system of claim 1 wherein the smart action user interface comprises plural icons, each icon initiating a different application, each of the different applications upon initiation by an associated icon inserting information highlighted on the horizontally-disposed touchscreen display into a document managed by the application (Tse: Figures 19 and 20, Paragraphs 162; user can select an application setting and icons are provided that allow inserting information document area i.e. load). 
Claim 6: Tse, Devi, Harrison and Chang disclose a system of claim 5 wherein the smart action user interface selectively presents less than all of the plural icons so that each of the different applications has a relevance to the highlight information (Tse: Paragraph 123; stacked appearance and Figures 19 and 20, Paragraphs 162; less icons presented after highlight/selection interaction and Devi: Paragraphs 12, 20, 27 and 46). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse et al. (“Tse” 20100083109 A1), Devi (20150033188 A1), Harrison et al. (“Harrison” 20140289659 A1) and Chang et al. (“Chang” 20130100074 A1) in further view of Padmananbhan et al. (“Padmananbhan” 20170060355 A1). 
Claim 4: Tse, Devi, Harrison and Chang disclose a system of claim 1 but do not explicitly disclose wherein the information comprises a graphical image having a visual depiction and the application analyzes the graphical image to determine a second application to copy the graphical image into. Padmananbhan is provided because it discloses a functionality of evaluating a target application destination to copy content into (Paragraph 35). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device in order to provide the target analysis in the modified Tse. One would have been motivated to provide the functionality as an enhancement to the capabilities found in the system (i.e. picture upload) for better operability and user experience. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse et al. (“Tse” 20100083109 A1), Devi (20150033188 A1), Harrison et al. (“Harrison” 20140289659 A1) and Chang et al. (“Chang” 20130100074 A1) in further view of Maruyama et al. (“Maruyama” 20050183023 A1) and Hinckley et al. (“Hinckley” 20120262407 A1). 
Claim 7: Tse, Devi, Harrison and Chang disclose a system of claim 1 but not explicitly disclose further comprising: 
a vertical display interfaced with the processor and operable to present the information as visual images; 
Maruyama is provided because it discloses a horizontal and vertical device layout (Figures 10-11, Paragraphs 86-89). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device in order to provide a dual display system in modified Tse. One would have been motivated to provide the capability because it provides feedback to different areas of view for enhanced operability and user experience, with a reasonable expectation for success. Tse does provide a timeout functionality (Paragraph 142; timeout) but does not explicitly disclose wherein the smart action user interface ignores information highlighted at the vertical display. 
Hinckley is provided because it discloses a functionality of evaluating inputs and determining rather to ignore them, the functionality is extended to dual screen displays and horizontal surfaces (Paragraphs 10-21). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device in order to provide an ability to discriminate between inputs in the modified Tse. One would have been motivated to provide the functionality as a method to limit erroneous inputs improving user experience. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse et al. (“Tse” 20100083109 A1), Devi (20150033188 A1), Harrison et al. (“Harrison” 20140289659 A1) and Chang et al. (“Chang” 20130100074 A1) in further view of Bala et al. (“Bala” 20150335997 A1).
Claim 8: Tse, Devi, Harrison and Chang disclose a system of claim 1 but may not explicitly disclose all features further comprising: a physical mouse input device interfaced with the processor; wherein the smart action user interface ignores highlighting related to inputs made at the physical mouse input device. Bala is provided because it discloses a functionality of evaluating inputs and determining rather they come from an external input controller (i.e. mouse) and further determines that the external inputs should be ignored (Paragraphs 44 and 46). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device in order to provide an ability to discriminate between inputs in the modified Tse. One would have been motivated to provide the functionality as a method to limit erroneous inputs improving user experience. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse et al. (“Tse” 20100083109 A1), Devi (20150033188 A1), Harrison et al. (“Harrison” 20140289659 A1) and Chang et al. (“Chang” 20130100074 A1) in further view of Judd (20170255357 A1).
Claim 9: Tse, Devi, Harrison and Chang disclose a system of claim 1 but do not explicitly disclose wherein the one or more applications comprises plural applications configured to execute as a macro.
Judd is provided because it discloses an application that comprises a macro to execute a plurality of applications (Figure 8 and Paragraph 40). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device in order to provide an ability to execute a macro with applications found in the modified Tse. One would have been motivated to provide the functionality as an enhancement to user operability and efficiency by providing multiple executions through fewer inputs.
 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse et al. (“Tse” 20100083109 A1) in view of Devi (20150033188 A1), Harrison et al. (“Harrison” 20140289659 A1) and Son (20140098047 A1).
Claim 10: Tse discloses a method for managing user selected information presented at an information handling system display, the method comprising: detecting user selection of information by an end user input performed at the information handling system by highlighting the information at a display with touches at a touchscreen of the display (Figure 19 and 20 (graphical images and buttons/icons presented after selection) and Paragraphs 162-163; provides icons that relate to the selected graphical images); 
Tse may not explicitly disclose analyzing the information at the information handling system to determine a type of content within the highlighting from plural types of content; 
and based upon the type of content; and based upon the type of content within the highlighting at least by presenting one or more icons with the information handling system selected from plural available icons; icons executing an operation associated with type of content based at least in part upon historical interactions by end user with each of the plural types of content.
Devi is disclosed because it determines a touch/highlighted area and further automatically provides contextual icons related to the highlighted information/content (Paragraphs 23 and 46). The icons will execute different commands related to the icons. Further, the icons that are presented are based on historical user interactions with the selected content (Paragraphs 12, 20, 27 and 46).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device in order to provide contextual icons based on the selected content and historical interactions in Tse. One would have been motivated to utilize functionality the presentation provides as access to the most used commands improving efficiency and also preserving screen real estate by presenting the most useful options over a large subset thereby resulting in a better user experience.
Tse also may not explicitly disclose each icon initiating execution of one or more applications associated with the type of content.
Harrsion is disclosed to provide icons related to applications in regards to the selected content (Figure 1b and Paragraphs 28-29 and 45-46). Harrison’s system provides an operating system (application) that determines a touch/highlight, the area is selected and further provides contextual icons related to the selected information. The icons will execute different applications like email and posting such as Facebook/Instagram.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device in order to provide applications as contextual options in Tse. One would have been motivated to provide the functionality as an enhancement to the system’s comprehensive capabilities allowing for local and external operations. 
Last, Tse may not explicitly disclose detecting user selection of information by an end user input performed at the information handling system by highlighting the information with a physical input device;
responding to the highlighting in a first predetermined manner when the highlighting was input by the physical input device; and responding to the highlighting in a second predetermined manner different from the first predetermined manner when the highlighting was input by the touches as the touchscreen, the second predetermined manner including responding.
Son is provided because it provides a system which senses a physical device input and a touch input; based on the input received a response is determined. The responses include different executions based on the manner of input (Paragraphs 46-48 and claim 7; selection and highlighting).   
The combination with Tse provides a dual input capability for a horizontal computer system that allows the user to perform highlight/select operations through the input formats and further interact with interface elements of the system. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device in order to provide additional input options in Tse. One would have been motivated to provide the functionality as an enhancement to the system’s comprehensive capabilities allowing for specialized interaction capabilities. 

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse et al. (“Tse” 20100083109 A1), Devi (20150033188 A1), Harrison et al. (“Harrison” 20140289659 A1) and Son (20140098047 A1) in further view of Padmananbhan et al. (“Padmananbhan” 20170060355 A1). 
Claim 11: Tse, Devi, Harrison and Son disclose a method of claim 10 further comprising: detecting selection by an end user of the one or more icons; and inserting the user-selected information into the application associated with the selected icon. Tse allows selection of icons (Figure 19 and 20) and Harrison also allows icon selection (Paragraph 30). 
Further, Padmananbhan is provided because it expounds on the functionality of inserting user selected information into an icon associated application (Paragraphs 38 and 40; application icon selection for copy operation). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device in order to provide the copy operation in the modified Tse as taught by Padmananbhan. One would have been motivated to provide the functionality as an enhancement to the functionalities found in the system (i.e. picture upload) for better operability and user experience.
Claim 12: Tse, Devi, Harrison, Son and Padmananbhan disclose a method of claim 11 wherein analyzing the information further comprises converting graphical ink images to text (Tse: Paragraph 111, graphic image can represent text). 
Claims 13, 14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse et al. (“Tse” 20100083109 A1), Devi (20150033188 A1), Harrison et al. (“Harrison” 20140289659 A1) and Son (20140098047 A1) in further view of Judd (20170255357 A1).
Claim 13: Tse, Devi, Harrison and Son disclose a method of claim 10, but do not explicitly disclose wherein at least one icon is associated with execution of two or more applications, each of the two or more applications having a graphical icon image, the at least one icon having the graphical icon image of the two or more applications combined into a single graphical icon image.
Judd is provided because it discloses an application that comprises a combined icon that executes two or more applications (Figures 5-7 and Paragraph 23). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device in order to provide the icon layout and ability to execute multiple applications through the icon in the modified Tse. One would have been motivated to provide the functionality as an enhancement to user operability and efficiency by providing multiple executions through fewer inputs.
Claim 14: Tse, Devi, Harrison and Son disclose a method of claim 10, but do not explicitly disclose further comprising: monitoring actions at the information handling system; detecting repetition of a first and second action associated with user selection of a predetermined type of content; and automatically generating an icon to present at the information handling system to initiate upon selection of the icon the first and second actions for user selected information. Judd is provided because it discloses an application that comprises a combined icon from the determination of inputs and further the icon is automatically generated after a drag and drop action (Paragraph 23; combine unit automatically creates icon after drag and drop). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device in order to provide the functionality with an ability to execute multiple applications through the icon in the modified Tse. One would have been motivated to provide the functionality as an enhancement to user operability and efficiency by providing multiple executions through fewer inputs.
Claim 17: Tse, Devi, Harrison and Son disclose a method of claim 10, but do not explicitly disclose wherein at least one of the one or more icons comprise one or more macros that execute plural applications upon selection of the at least one icon, the macro having a name derived from the plural applications 
Judd is provided because it discloses an application that comprises a macro to execute a plurality of applications and the icon displays a combined name (Figures 5-8 and Paragraph 40). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device in order to provide an ability to execute a macro with applications found in the modified Tse. One would have been motivated to provide the functionality as an enhancement to user operability and efficiency by providing multiple executions through fewer inputs.
Claim 18: Tse, Devi, Harrison and Son disclose a method of claim 10, but do not explicitly disclose wherein at least one of the icons automatically initiates one or more applications in the event the user selected information has a predetermined content type Judd is provided because it discloses an application that comprises a combined icon that executes two or more applications (Figures 5-7 and Paragraph 23). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device in order to provide the icon layout and ability to execute multiple applications through the icon in the modified Tse. One would have been motivated to provide the functionality as an enhancement to user operability and efficiency by providing multiple executions through fewer inputs.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse et al. (“Tse” 20100083109 A1), Devi (20150033188 A1), Harrison et al. (“Harrison” 20140289659 A1) and Son (20140098047 A1) in further view of Maruyama et al. (“Maruyama” 20050183023 A1) and Hinckley et al. (“Hinckley” 20120262407 A1). 
Claim 15: Tse, Devi, Harrison and Son disclose a method of claim 10, but do not explicitly disclose further comprising: determining whether user selected information is presented at a horizontal display or a vertical display; presenting the one or more icons only if the user selected information is presented at the horizontal display. 
Maruyama is provided because it discloses a horizontal and vertical device layout (Figures 10-11, Paragraphs 86-89). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device in order to provide a dual display system in modified Tse. One would have been motivated to provide the capability because it provides feedback to different areas of view for enhanced operability and user experience, with a reasonable expectation for success.  
Further, Hinckley is provided because it discloses a functionality of evaluating inputs and determining rather to ignore them, the functionality is extended to dual screen displays and horizontal surfaces (Paragraphs 10-21). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device in order to provide an ability to discriminate between inputs in the modified Tse. Further the input is ignore further presentation on either display would not be executed. One would have been motivated to provide the functionality as a method to limit erroneous inputs improving user experience.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse et al. (“Tse” 20100083109 A1), Devi (20150033188 A1), Harrison et al. (“Harrison” 20140289659 A1) and Son (20140098047 A1) in further view of Bala et al. (“Bala” 20150335997 A1).
Claim 16: Tse, Devi, Harrison and Son disclose a method of claim 10, but do not explicitly disclose further comprising: determining whether the user selected information was selected by a touch at a touchscreen or by an input through a peripheral device; and presenting the one or more icons only if the user selected information was selected by a touch at a touchscreen. Bala is provided because it discloses a functionality of evaluating inputs and determining rather they come from an external input controller (i.e. mouse) and further determines that only touchscreen inputs will be executed (Paragraphs 44 and 46). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device in order to provide an ability to discriminate between inputs in the modified Tse. One would have been motivated to provide the functionality as a method to limit erroneous inputs improving user experience.  
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse et al. (“Tse” 20100083109 A1) in view of Harrison et al. (“Harrison” 20140289659 A1), Son (20140098047 A1) and Devi (20150033188 A1).
Claim 19: Tse discloses a non-transitory memory storing instructions that when executed on an information handling system cause: detection of highlighting of information at a touchscreen display interfaced with the information handling system (Figures 1a, 2a and 6 and Paragraphs 26-32; handling of inputs on touch display); presentation of a first set of one or more icons if the highlighted information comprises text, each of the first set of icons initiating execution of an associated application that applies the text; presentation of a second set of one or more icons if the highlighted information comprises a graphical ink image, each of the second set of icons initiating execution of an associated application that applies text generated from OCR analysis of the graphical ink image; and presentation of a third set of one or more icons if the highlighted information comprises a graphical image, each of the third set of icons initiating execution of an associated application that applies the graphical image (Figures 19 and 20 and Paragraphs 111, 162-163; provides icons that relate to a selected area pertaining to content such images). 
Harrsion is further disclosed to expound on providing icons that relate specifically to selection of text, images and icon executing applications (Paragraphs 28, 30 and 33; icons that relate to a plurality of selectable items are presented (i.e. applications/actions which could include OCR)). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device and provide a determination functionality in Tse. One would have been motivated to provide the functionality as an enhancement to the selection capabilities found in the system for better operability and user experience. 
Tse may not explicitly disclose when the highlighting is input by a mouse, responding in a first predetermined manner;
when the highlighting is input by touches at a touchscreen display, responding in a second predetermined manner different than the first predetermined manner, the second predetermined manner.
Son is provided because it provides a system which senses a physical device input and a touch input; based on the input received a response is determined. The responses include different executions based on the manner of input (Paragraphs 46-48 and claim 7).   
The combination with Tse provides a dual input system for a horizontal computer system that allows the user to highlight/select items through the input formats to further interact with the interface of the system. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device in order to provide additional input options in Tse. One would have been motivated to provide the functionality as an enhancement to the system’s comprehensive capabilities allowing for specialized interaction capabilities. 
Further, Tse may not explicitly disclose wherein the operations associated with each of the first, second and third set of one or more icons are selected for association with each icon based at least in part upon historical end user interactions that selected operations to execute in relation to highlighted text, graphical link images and graphical images. 
Devi is disclosed because it determines a touch/highlighted area and further automatically provides contextual icons related to the highlighted information/content (Paragraphs 23 and 46; looks at objects including text and images). The icons will execute different commands related to the icons. Further, the icons that are presented are based on historical user interactions with the selected content (Paragraphs 12, 20, 27 and 46).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device in order to provide contextual icons based on the selected content and historical interactions in Tse. One would have been motivated to utilize functionality the presentation provides as access to the most used commands improving efficiency and also preserving screen real estate by presenting the most useful options over a large subset thereby resulting in a better user experience.
Claim 20: Tse, Harrison, Son and Devi disclose instructions of claim 19 wherein the highlighting of information comprises touching of a horizontally-disposed touchscreen (Tse: Figure 1A and Paragraph 112). 


Response to Arguments
Applicant's arguments have been fully considered and are not persuasive. 
Looking at applicants claims specifically claim 1, the applicant has provided broad and generic terms that fail to explicitly capture in a detailed way any apparent novelty of the claimed subject matter. In many ways the applicant is basically claiming a generic touch screen interface and menu execution functionality. This allows for multiple interpretations that will properly map to the claims. 
Regarding a smart action interface, what is applicants’ smart action interface? It is reasonable to conclude that all smart devices with touch input capability and presentation of icons in response to a touch are smart action interfaces. As currently claimed these features are not novel or innovate.  
Regarding highlighting a touchscreen, it is well known in the art that almost all touch interfaces provide some form of feedback including highlighting.
How has applicant defined highlighting? It is not found within the claim. 
Is the highlighting visually presented to the user through system feedback or just consider highlighted (back-end functionality) because of a hover/overlap interaction.
Without applicant clearly claiming the mechanisms of this functionality it again allows for a plurality of broad interpretations. It further affects the remaining functionality of the claim (i.e. ignoring highlighting).
Regarding ignoring highlighting done by a physical input device;
How is the device ignored? Is the input captured but not processed (front-end action) or is the input device deactivated (back-end action)?
By again stating broad executions that the interface is ignoring highlighting done by the physical input device, applicant has not provided any substantive detail into the functionality for managing inputs. 
Further looking at applicant claim and the ignoring of a physical input device, applicant does not establish multiple forms of input highlighting and only references that the input of the physical input device is ignored. 
Applicant again has provided claim language that is severely lacking in detail which allows for rather broad interpretations. Following applicants’ claim language and logic, if the smart interface is presented in response to the highlighting and the only highlighting claimed is the input device, and the input device highlighting is ignored, How is a “smart action interface” ever launched? The system basically fails at the step and performs no further processing.
Examiner has provided through Chang, prior art with functionality where two input capture capabilities are first established, then a determination is made whether to ignore one of the inputs.
This input capture could be incorporated with any touch interface system in order to perform processing on the inputs that are captured.       

Regarding icons initiating applications selected for association with icons,
Are the applications stand-alone or a sub-package application which provides additionally functionality to a current application.  
Without explicitly claiming the functionality, the current claims can be interpreted to be a basic user interface functionality dating back to the first icons presented in Microsoft Windows that launched “associated” linked applications.
Regarding the applications to process information identified on the touch screen; applicant has not clearly defined how the information is processed. It is reasonable to assume that all applications will process information presented on the interface at some level. Otherwise why activate an application if it will not process available information.
Regarding the applications “associated” with each icon based upon historical end user interactions with the type of content. 
Again, what is the association (direct/indirect)? What form of user interaction is associated with the content (generic inputs)? An application like Microsoft Word could reasonably be interpreted as a generic application that works across multiple types of content and has an association with them. In example pictures, documents, slideshows are all types of content that would be accessed/interacted with and have a historical association. 
Regarding the prior art that is mapped to the claims, Examiner has provided some of the many deficiencies found in the claim language that impede a clear and precise description of the system’s functionality. 
With that understanding and use of the broadest reasonable interpretation prior art Tse, Devi, Harrson and Chang are applied. 
Tse provides a “smart action interface” horizontally disposed and delivers associated applications with a highlighted area (selected area)(Figure 1A, 19-20 Paragraphs 109 and 162-163). 
Devi expands on the selection functionality by providing contextual icons related to a selected/highlighted information/content (Paragraphs 23 and 46).
Harrsion also expounds on providing icons related to applications in regards to the selected content (Figure 1b and Paragraphs 28-29 and 45-46). Harrison’s system provides an operating system (application) that determines a touch/highlight, the area is selected and further provides contextual icons related to the selected information. 
Last, Chang is provided with a touch interface that can execute an operation through an input device or touch screen input (Paragraph 18) further the interface will ignore the input from a physical input device while accepting a touch input to execute the operation (abstract and Paragraphs 6 and 24).
Tse discloses input provided by touch input and input devices (Paragraphs 108 and 124), the functionality of Chang allows for the system to differentiate inputs and make determinations of actions to execute based on the analysis.  
Regarding claims 10 and 19, Son addresses the ability to react in a certain manner to different inputs, and the reaction/response could be coupled with additional functionality to address specific actions. 






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

20160364096 A1; Figure 6 and Paragraphs 23; presents functions based on frequency of user selection. 

Applicant’s amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        11-1-2021